 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAYO OLUGBOYEGA OGUNBANKE,                       Case No. 1:18-cv-00796-LJO-JDP
12                       Petitioner,                   ORDER DIRECTING RESPONDENTS TO
                                                       SERVE MOTION TO DISMISS ON
13           v.                                        PETITIONER
14    KIRSTEN NIELSEN, et al.,                         ORDER SETTING DEADLINE TO
                                                       RESPOND TO RESPONDENT’S MOTION
15                       Respondents.                  TO DISMISS
16                                                     THIRTY-DAY DEADLINE
17                                                     ECF No. 40
18

19          Petitioner Tayo Olugboyega Ogunbanke, a former detainee in the custody of the U.S.
20   Bureau of Immigration and Customs Enforcement (“ICE”), is proceeding without counsel with a
21   petition for a writ of habeas corpus under 28 U.S.C. § 2241. ECF No. 1. On September 16, 2019,
22   petitioner was removed from the United States to Lagos, Nigeria. See ECF Nos. 41, 40-1. In
23   response to petitioner’s removal, respondents filed a motion to dismiss the habeas petition for
24   mootness on October 15, 2019. See ECF No. 40. Respondents did not serve the petitioner with
25   the motion to dismiss due to a lack of forwarding address. See id. at 8. On October 15, 2019,
26   petitioner provided the court with his new address. ECF No. 41.
27          Accordingly, I hereby order that:
28
                                                       1
 1

 2      1. Respondents must serve a copy of the motion to dismiss on petitioner at his updated

 3            address; and

 4      2. Within twenty-one days of the date of service of respondent’s motion to dismiss, ECF No.

 5            40, petitioner may file a response to the motion.

 6

 7   IT IS SO ORDERED.

 8
     Dated:      October 17, 2019
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12   No. 206

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
